DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 25, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed April 25, 2022, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 101 and 103 rejections set forth in the last office action have been withdrawn.

Remark
It is conceivable the independent claims include additional elements “manipulate secondary application data that corresponds to the logged data to replace the secondary application data with the logged data enabling data uniformity between the primary application and the secondary application” that integrate into a practical application that render claims 1-20 eligible under 35 USC 101. Therefore, the 35 USC 101 rejection set forth in the last office action has been withdrawn.


After further reviewed Applicant’s arguments in light of the original disclosure, it is conceivable that the Mehta extracts files or data to archive. However, the cited portion of the prior art fails to describe the file or data is archived as having been affected by the execution of the action event. Therefore, the cited prior art fails to disclose the current amendments of the independent claims, the claim feature of key data element is now further defined as comprising a combination of a table name and a field name mapping that uniquely identifies the key data element. With this definition of key data elements. Therefore, the 35 USC 103 rejection set forth in the last office action has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments and in, light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in a data uniformity framework module, a data uniformity framework processor which is in communication with the data uniformity framework module and operative to execute processor-executable process steps to cause the system to receive an indication that an action event was executed at a primary application system, wherein multiple key data elements which are affected by the execution of the action event are extracted, wherein the extracted multiple key data elements are logged in a notification log, wherein a request is received from a secondary application system for the logged data and the logged data is transmitted to the secondary application.
None of the prior art of record Singular and any order combination discloses a logging of key data element information relevant for notification without affecting other primary application system processes. These claimed features render claims 1-20 allow
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 2, 2022